                                      STATE OF NEW YORK
                               OFFICE OF THE ATTORNEY GENERAL
LETITIA JAMES                                                                 DIVISION OF SOCIAL JUSTICE
ATTORNEY GENERAL                                                                                 LABOR BUREAU


                                                     May 25, 2021
By ECF
Hon. Brian M. Cogan
U.S. District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re: Amazon.com, Inc. v. Attorney General Letitia James, Case No. 1:21-cv-767

Dear Judge Cogan:

Pursuant to Your Honor’s Individual Practices and May 17 Order, Defendant Attorney General
Letitia James (“OAG”) submits this letter to renew her motion to dismiss the now-amended
Complaint and to oppose Plaintiff Amazon.com Inc.’s May 17 letter requesting leave to move for
summary judgment. ECF No. 28 (“Pl. Ltr.”). The Court should determine the threshold issue of
whether it has jurisdiction prior to any motion for summary judgment. Amazon has amended its
complaint in an attempt to escape Fleet and Younger, see infra, but there is still no federal subject
matter jurisdiction and, even if there were, Younger abstention still applies. Contrary to Amazon’s
claims of efficiency, judicial economy will be better served by deciding the motion to dismiss
before adjudicating summary judgment.

I. Federal Subject Matter Jurisdiction is Lacking

The Court does not have jurisdiction over this case. Fleet Bank, N.A. v. Burke, 160 F.3d 883 (2d
Cir. 1998), recognized that federal subject matter jurisdiction is lacking when a plaintiff seeking
anticipatory declaratory and injunctive relief disputes the meaning of state law. Fleet distinguished
Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 96 n.14 (1983), see Am. Compl. ¶ 23, in that there,
unlike in Fleet, the plaintiffs asserting an anticipatory preemption defense had “acknowledged that
the state law regulated them in the manner that the state officials were asserting.” 160 F.3d at 889.
To try to avoid Fleet, Amazon has now dropped some of its original allegations regarding state
law and denies in its pre-motion letter that it “filed this action to obtain an interpretation of state
law.” Pl. Ltr. at 1. But the Amended Complaint continues to contest the OAG’s authority as a
matter of New York law. See Am. Compl. ¶¶ 189, 205-208, 219, 229. As Fleet held, plaintiffs who
deny that a state law applies (as Amazon continues to do) “should proceed initially and promptly
to state court for an authoritative construction of state law.” 160 F.3d at 893. Accordingly,
Amazon’s complaint should be dismissed as federal jurisdiction is lacking.

II. Even Assuming Subject Matter Jurisdiction, Federal Abstention Is Required

The Younger doctrine makes federal abstention mandatory when a three-part test is met. Spargo



                                                  1
v. N.Y. State Comm’n on Judicial Conduct, 351 F.3d 65, 75 (2d Cir. 2003). As detailed in the
OAG’s motion to dismiss, each prong is met here. See ECF No. 26 at 6-9. Amazon disputes only
the second prong, by arguing that the State’s vital interests in protecting employee health and
safety and the right to make complaints without retaliation are not “served” when a preemption
claim is “readily apparent.” Pl. Ltr. at 2. But this “facially conclusive” exception “applies only
where there exists no unresolved questions of fact or law regarding the preemption question.” See
HSBC Bank USA v. N.Y. City Comm. on Human Rights, 673 F. Supp. 2d 210, 215-16 (S.D.N.Y.
2009); cf. New Orleans Pub. Serv., Inc. v. Council of New Orleans, 491 U.S. 350, 364-65 (1989)
(rejecting argument that “a district court presented with a preemption based request for equitable
relief should take a quick look at the merits; and if upon that look the claim appears to be
substantial, the court should endeavor to resolve it” because an exception to Younger abstention
for preemption cases would be illogical). Here, Amazon’s preemption claims are meritless, see
infra at 3, and certainly not “facially conclusive” in its favor.

Amazon has also amended its Complaint to try to bring this case within the “bad faith” exception
to Younger recognized in Cullen v. Fliegner, 18 F.3d 96, 103-04 (2d Cir. 1994). Am. Compl.
¶¶ 244, 254. However, the Attorney General “enjoys a presumption that [s]he is acting in good
faith.” See, e.g., Anheuser-Busch, Inc. v. Abrams, 520 N.E.2d 535, 537 (N.Y. 1988); cf. Hartman
v. Moore, 547 U.S. 250, 263-65 (2006) (discussing “presumption of regularity accorded to
prosecutorial decisionmaking”). Far from overcoming that presumption, Amazon’s complaint
contains at best conclusory claims of improper motive and itself shows that the OAG had a
legitimate basis to investigate Amazon. See, e.g., Am. Compl. ¶ 167 (“[T]he OAG expressed
‘concern[]’ that Amazon failed to take adequate steps to protect its associates[.]”). As a matter of
law, allegations of an improper motive cannot raise a plausible claim of bad faith when the
complaint also alleges an “obvious alternative explanation” for the conduct. Ashcroft v. Iqbal, 556
U.S. 662, 682 (2009).1 Nothing Amazon has alleged, even if true, would meet the burden for
invoking the bad faith exception.2

In addition to the abstention dictated by Younger, Wilton v. Seven Falls Co., 515 U.S. 277, 286
(1995), instructs that federal courts should use the “unique and substantial discretion” granted them
by the Declaratory Judgment Act to prevent forum shopping. As detailed in the OAG’s motion to
dismiss, the factors recognized in New York v. Solvent Chem. Co., 664 F.3d 22, 26 (2d Cir. 2011),
call for abstention here. ECF No. 26 at 9-12. Amazon wrongly relies on Kanciper v. Suffolk Cty.
SPCA, Inc., 722 F.3d 88, 93 (2d Cir. 2013), to argue that Wilton abstention does not apply “because
Amazon seeks more than ‘purely declaratory’ relief.” Pl. Ltr. at 2. Amazon’s selective quotation
of Kanciper hides the fact that the plaintiff there sought damages in addition to declaratory relief,


1
  During the OAG’s investigation, Amazon did not move to quash any of the OAG’s subpoenas.
2
  A proceeding “legitimate in its purposes, but unconstitutional in its execution—even when the
violations of constitutional rights are egregious—will not warrant the application of the bad faith
exception.” Diamond “D” Constr. Corp. v. McGowan, 282 F.3d 191, 199 (2002). Diamond “D”
reached this conclusion even though the district court had found that $1.2 million in payments had
been wrongfully withheld from a small business, thereby threatening it with destruction, based on
a “fundamentally flawed” investigation, reliance on reports known to be unreliable, failure to
interview all but a few employees, ignoring records, refusal to consider facts, and irrational
assumptions. See 142 F.Supp.2d 377, 403-04 (W.D.N.Y. 2001), vacated, 282 F.3d 191.



                                                 2
whereas Amazon merely adds a request for injunctive relief. The Supreme Court has recognized
(in the Younger abstention context) that a declaratory judgment “has virtually the same practical
impact as a formal injunction” and granting either would equally frustrate the policy against federal
interference. Samuels v. Mackell, 401 U.S. 66, 72, 73 (1971). Wilton abstention is appropriate.

II. Even if the Court Reaches the Merits, the Complaint Fails to State a Claim

Even if the Court reaches the merits, the Amended Complaint would still be subject to dismissal.
Amazon claims that the OSH Act “preempts any attempt by the OAG to exercise regulatory
authority over a private employer’s health-and-safety response to COVID-19.” Am. Compl.
¶¶ 237, 247. However, this Court has already recognized that a NYLL § 200 claim “does not
conflict with an existing federal standard and the OSH Act’s savings clause expressly excludes
statutory tort law claims from preemption.” Palmer v. Amazon.com, Inc., No. 20-CV-2468 (BMC),
2020 WL 6388599, at *10 (E.D.N.Y. Nov. 2, 2020).

Amazon’s attempt to extend to this case the holding in Palmer, id. at *7—that the primary-
jurisdiction doctrine applied to private plaintiffs’ NYLL § 200 claims—should be rejected. 3 Pl.
Ltr. at 3. 29 U.S.C. §§ 653(b)(4) and 667(a) make clear that OSHA is not vested with primary
jurisdiction over all safety disputes, and OSHA itself expressly cited “non-OSHA public safety
requirements enacted by federal, state, and local officials in response to the pandemic” as a reason
not to enact a federal COVID standard. 4 In light of OSHA’s disclaimer of a federal standard or
need for uniformity, there is no basis to rely on the primary-jurisdiction doctrine and refer this
matter to OSHA. The traditional factors the Second Circuit considers in primary jurisdiction cases
counsel the same result. See Ellis v. Tribune Television Co., 443 F.3d 71, 82–83 (2d Cir. 2006).

With respect to NLRA preemption, Amazon misapplies the three-step analysis required by
Healthcare Ass’n of New York State, Inc. v. Pataki, 471 F.3d 87, 96 (2d Cir. 2006), and indeed,
ignores the third step completely. Pl. Ltr at 3. In order to find preemption, the second step of the
analysis requires that state-court proceedings be identical to those before the NLRB. Here, the
proceedings are not identical. Whether Mr. Smalls and Mr. Palmer were involved in protected,
concerted activities as defined by the NLRA is irrelevant to the State’s claims. See Sears, Roebuck
& Co. v. San Diego Cty. Dist. Council of Carpenters, 436 U.S. 180, 188 (1978) (“Although the
arguable federal violation and the state tort arose in the same factual setting, the respective
controversies presented to the state and federal forums would not have been the same.”). Even if
the claims could be considered identical, Amazon fails to acknowledge—much less contest—the
third step, applicability of the “local interest” exception. Where, as here, a state is acting on the
“significant state interest” of public health and safety in the midst of an historic pandemic,
preemption is inappropriate. Id. at 196.

For the foregoing reasons, the Amended Complaint should be dismissed or, in the alternative,
stayed, and Amazon’s request for leave to move for summary judgment should be denied.

3
  The OAG respectfully disagrees with the holding, and in any event, aspects of its reasoning, for
example, that the private plaintiffs could have applied to OSHA, do not extend to the OAG.
4
  See Br. of OSHA in Resp. to Emergency Pet., In re Am. Fed. of Labor & Congress of Indus.
Orgs., No. 20-1158 (D.C. Cir.) (May 20, 2020) at 16. By contrast, Amazon stresses OSHA
“guidance” about COVID and citations under non-COVID OSHA standards. Pl. Ltr. at 3.



                                                 3
Respectfully submitted,

LETITIA JAMES
Attorney General of the State of New York

By: /s/ Fiona J. Kaye

KAREN CACACE
  Chief of Labor Bureau
JULIE R. ULMET
  Deputy Chief of Labor Bureau

FIONA J. KAYE
ROYA AGHANORI
ELIZABETH KOO
SETH KUPFERBERG
DANIELA L. NOGUEIRA
JEREMY PFETSCH
  Assistant Attorneys General

Office of the New York State Attorney General
28 Liberty Street
New York, NY 10005
Phone: (212) 416-8036
Fiona.Kaye@ag.ny.gov

Attorneys for Attorney General Letitia James




 4
